--------------------------------------------------------------------------------

Exhibit 10.1


Separation Agreement, General Release and Waiver of Claims


I, Katherine C. Harper, (“I” or “me”), am entering into this Separation
Agreement, General Release and Waiver of Claims (the “Release”) with Tronox
Limited and all of its parent, subsidiaries and affiliated companies
(collectively referred to hereinafter as “Tronox”), in exchange for the
severance benefits described herein.  I understand and acknowledge that the
employment agreement that I entered into with Tronox on or about August 1, 2013
(the “Employment Agreement”) to serve as its Chief Financial Officer (“CFO”)
expires on September 16, 2016 and that Tronox and I mutually have agreed that it
will not be renewed.  Accordingly, I understand and agree that my last day of
employment at Tronox shall be September 30, 2016 (the “Separation Date”).  I
further agree that I shall faithfully perform all my duties as CFO through the
Separation Date; provided, however, that in the event that Tronox hires a new
CFO prior to the Separation Date, I then shall assist in the transition of my
job knowledge and duties to the new CFO through the Separation Date or such
earlier date as may be determined in the sole discretion of Tronox.  I
understand and acknowledge that I must reasonably fulfill all of my job duties
and responsibilities to Tronox as set forth in my Employment Agreement and
herein, including without limitation the completion of the closing of the 2016
second quarter financial statements and execution of all filings and reports in
connection therewith, as a condition precedent to my receipt of the severance
benefits described herein.  Notwithstanding the foregoing, in the event I am
unable to reasonably fulfill some or all of my job duties and responsibilities
to Tronox as set forth in my Employment Agreement and herein due to my death, 
or my physical or mental illness, injury or disability, I (or my estate) shall
still be entitled to receive the severance and other benefits set forth herein
and in the Severance Benefits Letter annexed hereto.


I voluntarily enter into this Release with a full understanding of its contents
and legal effects, as follows:


1.          In consideration for the severance benefits described herein, I now
and forever release and discharge Tronox and all of its past and present
employees, officers, directors, stockholders, owners, representatives, assigns,
attorneys, agents, insurers, auditors (including, but not limited to,
PricewaterhouseCoopers LLC), consultants and any other persons acting by,
through, under, or in concert with any of the persons or entities listed in this
section (each a “Released Party” or, collectively, the “Released Parties”) from
any and all claims, suits, demands, liabilities, causes of action, or complaints
of any kind or nature, including those for attorney fees, whether now known or
unknown, suspected or unsuspected, which I may have had, or now have, against
any of the Released Parties, which arise out of or are in any way connected with
or are related to my employment with or my separation from employment with any
Released Party or Released Parties.  This Release includes, but is not limited
to, waiver of all rights or claims I may have related to wrongful termination,
breach of contract, impairment of economic opportunity, violation of public
policy, intentional infliction of emotional harm, or any other common law or
statutory contract or tort claims, the Age Discrimination in Employment Act of
1967, the Older Workers Benefit Protection Act, the Employee Retirement Income
Security Act, 42 U.S.C. §§ 1981, 1983, and 1985, Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Family and Medical Leave
Act, the Equal Pay Act, the Worker Adjustment and Retraining Notification Act,
the Uniformed Services Employment and Reemployment Rights Act, or any other
federal or state statute, municipal ordinance or governmental regulation
relating to discrimination in employment or any other aspect of the employment
relationship.  I understand that this Release is a bar against, and I am
relinquishing my right to assert claims against the Released Parties concerning
any of the foregoing laws.
 
-1-

--------------------------------------------------------------------------------

Examples of released claims include, but are not limited to: (i) claims that in
any way relate to my employment with any of the Released Parties, or my
separation from that employment, such as claims for compensation, bonuses,
commissions, or lost wages; (ii) claims that in any way relate to the design or
administration of the Severance Plan or any other employee benefit program;
(iii) claims that I have irrevocable or vested rights to severance benefits,
post-employment health or group insurance benefits, or similar benefits (other
than as described herein); (iv) any claim, such as a benefit claim, that was
explicitly or implicitly denied before I signed this Release; (v) any claim I
might have for extra benefits as a consequence of payments I receive because of
signing this Release; or (vi) any claim to attorneys’ fees or other
indemnities.  The foregoing notwithstanding, nothing herein shall be deemed to
waive my acknowledged right to receive, at the time of my separation, the
payments and benefits described in the Severance Benefits Letter attached hereto
as Appendix A (the “Severance Benefits Letter”) Additionally, nothing herein
shall be deemed to impair, diminish, waive-or otherwise affect any vested
benefit I have under any Tronox qualified retirement or welfare benefit plan.


2.          This Release does not waive any rights or claims that I may have
that first arise after the date I sign this Release.


3.          This Release does not waive any rights or claims that I may have to
receive compensation for work-related injuries or illnesses under any workers’
compensation statute.  This Release also does not in any way prohibit me from
filing any complaint with or participating in any investigation conducted by any
government agency (e.g., the Equal Employment Opportunity Commission, the
Securities & Exchange Commission, the Department of Labor, etc.); provided,
however, that I hereby agree not to seek or accept any monetary compensation,
payment or awards (including, but not limited to, any whistleblower fees or
awards) arising from or related to any such complaint or participation by me.


4.           I understand that a Released Party will provide me with the
severance benefits set forth in the Severance Benefits Letter.  I further
understand that I would not be eligible for any such severance benefits but for
my execution of and compliance with this Release and agreeing to all of the
terms and obligations herein, as indicated by my signature below.


5.           I understand that the consideration provided in the Severance
Benefits Letter constitutes final accord and satisfaction of all sums of money
due from any Released Parties in association with the termination of my
employment, specifically including any amount which may be due under any written
or oral employment agreement with a Released Party, and this Release waives all
rights or claims, as set out in Paragraph 1 above, arising under any such
employment agreement.  I also understand that my signing this Release will
terminate my Employment Agreement and any other written or oral employment
agreement and/or severance agreement between any Released Party and me,
effective as of the Separation Date.  Any provisions of the Employment Agreement
intended by the parties to survive after termination of a contract shall
survive, according to the terms thereof, including, but not limited to, all of
my obligations set forth in the Non-Disclosure, Non-Competition and Assignment
of Inventions Agreement attached as Annex A to my Employment Agreement.
 
-2-

--------------------------------------------------------------------------------

6.          To the fullest extent permitted by law, I waive and give up each and
every right or benefit that I may have under common law or any statutory
provision to limit a general release.  This includes the right to exclude from
the general release any claims or facts that I do not know or suspect exist at
the time of executing this Release and that, if had I known, would have
materially affected this Release.  This Release is effective and shall remain
effective notwithstanding the discovery or existence of any such additional
claims or facts.


7.          (a)          I shall not use or disclose to any third party any
confidential information concerning the Released Parties, except as may
otherwise be required by law.  I understand that confidential information
consists of any and all information not generally known to members of the public
that I obtained or became aware of in my employment relationship with a Released
Party, or its predecessor, that is considered by the foregoing to be valuable or
otherwise confidential.  This restriction against the use or disclosure of
confidential information shall apply for a period of ten (10) years, except with
respect to confidential information that also constitutes trade secrets in which
case this restriction against use or disclosure shall not be limited in
duration.  I also agree that upon the termination of my employment, I will
return and not take or keep any confidential information or other documentation
belonging to the Released Parties.


(b)        I agree that I will not serve as a consultant or expert witness for
any party asserting any claims against any of the Released Parties, whether such
claims are asserted informally or through any formal judicial, arbitral, or
similar such proceedings.  I understand I am not prohibited from providing
complete, responsive and truthful information to any government official or
agency  or responding to a valid subpoena.  I agree, however, to give advance
notice as soon as possible to Released Parties before providing any such
information or testimony.


(c)        I agree I shall not willfully make any public statement or perform or
do any other act that disparages or is prejudicial or injurious to the
reputation or goodwill of or otherwise interferes with the business of any
Released Party.  For its part, Tronox similarly agrees that its officers shall
not willfully make any public statement or perform any act that disparages or is
prejudicial or injurious to my reputation.


(d)        I agree that remedies at law for a breach or threatened breach of
this Paragraph 7 would be inadequate.  In recognition of this fact, I agree
that, in the event of such a breach or threatened breach, in addition to any
remedies at law, a Released Party or Parties, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy that may then be available.


8.          I understand and agree that I shall not apply for employment with or
serve as a contractor for any of the Released Parties at any time in the future
and that, should I apply for any such position, the Released Parties shall have
no obligation to consider me for any position.  I also understand that, in the
event I am rehired or retained by a Released Party, I may be terminated from
that new position at any time, with or without cause or notice.  I agree that
Tronox shall be entitled to seek the return of all severance benefits provided
to me pursuant to the Severance Benefits Letter if I violate any of my material
obligations under this Release.
 
-3-

--------------------------------------------------------------------------------

9.          I am responsible for paying any taxes on amounts I receive because I
signed this Release and I agree that the Released Party making the payments set
forth in the Severance Benefits Letter is authorized to withhold all taxes it
determines it is legally required to withhold.  I also agree to indemnify and
hold harmless Tronox from any tax liabilities, interest or penalties that may
arise from any failure by me to pay any income taxes or other taxes arising from
my receipt of any of the severance benefits set forth in the Severance Benefits
Letter.  The foregoing notwithstanding, Tronox agrees that it retains full
responsibility for paying the employers’ portion of any payroll taxes arising
from the severance payment described in Paragraph 1(a)(i) of the Severance
Benefits Letter.


10.        The Released Parties and/or I may use this Release as evidence in any
proceeding arising from or related to this Release.


11.        My heirs, executors, administrators, legal representatives,
successors and assigns shall be bound by this Release.


12.        Except as indicated in the last sentence of paragraph 5 above, this
Release constitutes the full and complete agreement between the Released Parties
and me.  I understand that neither I nor any of the Released Parties is
authorized to make any modifications to this Release, unless such modifications
are in writing and signed by the same parties that sign this Release.


13.        Nothing in the Severance Benefits Letter or in this Release is
intended by the Released Parties or I to imply that any party has done anything
wrong.


14.        If any provision of this Release is determined to be null, void,
inoperative or unenforceable, the parties jointly request that such provision be
deemed modified to the least extent necessary so as to render it legal and
enforceable.  To the extent that such modification cannot be accomplished, such
provision shall be deemed to be stricken from this Release, the remaining
provisions shall be considered separate from the stricken provision and the
remaining provisions shall remain in full force and effect.


15.        I have been advised to discuss this Release with an attorney of my
choice, at my own expense, and I acknowledge that I have been given adequate
time in which to do so.  I acknowledge that no one made any representations to
me about the Severance Benefits Letter or this Release other than as set forth
in writing herein, I have read and understand the provisions of this Release.  I
knowingly and voluntarily sign this Release on the date set forth below.  I
further agree that, if requested by Tronox, I shall provide it within thirty
(30) days after the Separation Date with a Supplemental General Release and
Waiver of Claims, in which I re-affirm my waiver and release of all claims
against the Released Parties and in which I further re-affirm all my obligations
herein.  Such Supplemental General Release and Waiver of Claims shall be an
obligation under this Release and I shall not seek or be entitled to any further
consideration with respect to it.
 
16.        I acknowledge that the severance payments made available to me
hereunder pursuant to the Severance Benefits Letter are sufficient consideration
for this Release.
 
-4-

--------------------------------------------------------------------------------

17.        I agree to withdraw or dismiss with prejudice all complaints, if any,
I have filed against any Released Party with any court or in any other forum.  I
promise never to seek any damages, remedies or other relief for myself
personally (any right to which I hereby waive) with respect to any claim
released by this Release.  I agree to pay the reasonable attorneys’ fees and any
damages the Released Parties may incur as a result of my bringing an action
against any Released Party based on a claim that was validly released under
Paragraph 1 above.


18.        I acknowledge that I have received at least twenty-one (21) days to
consider this Release.  I understand that I can timely accept this Release only
by actual delivery of the signed Release in person, by mail or by email to
Richard Muglia, General Counsel, Tronox Limited, 263 Tresser Blvd., Suite 1100,
Stamford, CT 06901.  In order to timely accept this Release, such delivery of my
signed Release must occur at any time between the date on which I first received
this Release and twenty-one (21) days thereafter.


19.        I understand I may revoke this Release within seven (7) calendar days
following the date on which I signed this Release, in which case I will not be
entitled to receive the benefits set forth in the Severance Benefits Letter. 
This Release shall not be effective or enforceable until that seven (7) day
period for revocation has expired.  I understand that any revocation of this
Release must be in writing and must be sent or delivered to Richard Muglia,
General Counsel at Tronox Limited, 263 Tresser Blvd, Suite 1100, Stamford, CT
06901.  To be effective, any revocation must be received by Richard Muglia no
later than 5:00 p.m. Eastern Time within seven (7) days following my execution
of this Release (or if that day falls on a Saturday, Sunday or legal holiday,
the next regular business day thereafter).


20.        This Release shall be governed by and interpreted in accordance with
Connecticut law.  In the event of any dispute related to or arising from this
Release, including, but not limited to, the Severance Benefits Letter attached
hereto as Exhibit A, such dispute shall be resolved by binding arbitration
conducted in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association.  Any such arbitration shall be conducted in
Stamford, Connecticut before a single neutral arbitrator and, in addition to any
other remedies available under applicable law, such arbitrator shall be
empowered to award attorneys’ fees and costs to the prevailing party.


PLEASE READ THIS RELEASE CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.


Executed this 14th day of July, 2016.


/s/ Katherine C. Harper
 
Katherine C. Harper
 



Executed this 14th day of July, 2016 on behalf of Tronox.


/s/ Richard L. Muglia
 
Richard L. Muglia, Senior Vice President and General Counsel
 

 
-5-

--------------------------------------------------------------------------------

Appendix A


Severance Benefits Letter


As consideration for the foregoing Separation Agreement, General Release and
Waiver of Claims (the “Release”) that I have provided to Tronox Limited and all
of its parent, subsidiaries and affiliated companies (collectively referred to
hereinafter as “Tronox”), Tronox and I hereby agree as follows:


1.          Severance Pay.  As consideration for my obligations and agreements
under the Release, Tronox shall provide me with severance pay in an amount equal
to my annual salary as of the Separation Date ($498,623) plus my annual
incentive payment at 100% of target ($349,036), the sum of which ($847,659)
shall be paid to me on or about my Separation Date.


2.          Annual Incentive Plan.  Regardless of whether I do or do not sign
the Release, on or about my Separation Date, Tronox will provide me with a
pro-rated payment pursuant to its Annual Incentive Plan for 2016 in the amount
of $261,777.


3.          Accrual Vacation and  Sick Days.  Regardless of whether I do or do
not sign the Release, on or about my Separation Date, Tronox will pay me for my
accrued, unused vacation time and my accrued, unused sick time.  Such payment
amount shall be $65,444 for accrued, unused vacation time and $59,691 for
accrued, unused sick time.


4.          Long Term Incentive Plan.  Regardless of whether I do or do not sign
the Release, I shall receive any shares of stock, stock options and/or other
shares that will have vested as of my Separation Date pursuant to the terms and
conditions of Tronox’s Management Equity Incentive Plan (“MEIP”) as set forth in
Appendix B.  If I sign this Release, I shall be eligible to vest in additional
shares of stock, stock options and/or other shares that would not have otherwise
vested as of my Separation Date as set forth in Appendix C.


5.          Retirement Savings Plan.  As of the Separation Date, I shall be
deemed to be fully vested in my account balances in Tronox’s 401(k) Plan and
Tronox’s BRP Plan.


6.          Employee Benefits and COBRA.  After the Separation Date, I no longer
shall receive any employee benefits from Tronox, except that Tronox shall pay
the premiums for my continued medical and/or dental insurance pursuant to COBRA,
on the same terms and conditions applicable immediately prior to my Separation
Date, from the Separation Date until the earlier of:  (a) my eligibility for
medical and/or dental insurance through another employer; or (b) the twelve (12)
month anniversary of the Separation Date.


7.          No Other Compensation or Benefits.  I acknowledge and agree that,
except as expressly provided in this Severance Benefits Letter, or as otherwise
required by applicable law, I shall not be entitled to receive any compensation,
severance or other benefit from Tronox other than as set forth in this Severance
Benefits Letter.  Without limiting the foregoing, I specifically acknowledge and
agree that I shall not be entitled to any compensation, severance or other
benefit arising from the Employment Agreement, from Tronox’s Severance Plan or
from any other source except as enumerated above in this Severance Benefits
Letter.
 
-6-

--------------------------------------------------------------------------------

Appendix B


Treatment of Unvested Options and Restricted Share Units Regardless of Signing
Release


With respect to the unvested Options and Restricted Share Units (“RSUs”):



1. The following pro-rata portion of unvested options will be accelerated to
vest on the Separation Date;




a. 5,707 options granted on February 10, 2014, which had a scheduled vesting
date of February 10, 2017.




2. The following pro-rata portions of unvested RSUs will be accelerated to vest
on the Separation Date:




a. 5,257 time-based RSUs granted on February 10, 2014, which had a scheduled
vesting date of February 10, 2017;




b. 3,469 time-based RSUs granted on February 26, 2015, which had a scheduled
vesting date of February 26, 2017; and




c. 24,877 time-based RSUs granted on February 24, 2016, which had a scheduled
vesting date of February 24, 2017.




3. The following pro-rata portion of unvested performance-based RSUs shall
remain outstanding and be eligible to vest on the third (3rd) anniversary of
their respective Grant Dates based upon the Company’s actual performance over
the Measurement Period in accordance with terms of the respective grant
agreements as follows:




a. 4,661 performance-based RSUs with ROCE metrics granted on February 26, 2015;




b. 4,661 performance-based RSUs with TSR metrics granted on February 26, 2015;




c. 18,692 performance-based RSUs with CCG metrics granted on February 24, 2016;
and




d. 6,230 performance-based RSUs with TSR metrics granted on February 24, 2016.

 
-7-

--------------------------------------------------------------------------------

Appendix C


Treatment of Unvested Options and Restricted Share Units Only With Signing
Release


With respect to the unvested Options and Restricted Share Units (“RSUs”):



1. The following additional unvested options will be accelerated to vest on the
Separation Date;




a. 3,258 options granted on February 10, 2014, which had a scheduled vesting
date of February 10, 2017.




2. The following additional unvested RSUs will be accelerated to vest on the
Separation Date:




a. 3,002 time-based RSUs granted on February 10, 2014, which had a scheduled
vesting date of February 10, 2017;




b. 2,383 time-based RSUs granted on February 26, 2015, which had a scheduled
vesting date of February 26, 2017;




c. 5,853 time-based RSUs granted on February 26, 2015, which had a scheduled
vesting date of February 26, 2018;




d. 16,699 time-based RSUs granted on February 24, 2016, which had a scheduled
vesting date of February 24, 2017;




e. 41,576 time-based RSUs granted on February 24, 2016, which had a scheduled
vesting date of February 24, 2018; and




f. 41,576 time-based RSUs granted on February 24, 2016, which had a scheduled
vesting date of February 24, 2019.




3. The following additional unvested performance-based RSUs shall remain
outstanding and be eligible to vest on the third (3rd) anniversary of their
respective Grant Dates based upon the Company’s actual performance over the
Measurement Period in accordance with terms of the respective grant agreements
as follows:




a. 4,117 performance-based RSUs with ROCE metrics granted on February 26, 2015;




b. 4,117 performance-based RSUs with TSR metrics granted on February 26, 2015;




c. 74,854 performance-based RSUs with CCG metrics granted on February 24, 2016;
and




d. 24,952 performance-based RSUs with TSR metrics granted on February 24, 2016.

 
 
-8-

--------------------------------------------------------------------------------